Sweeney, J. (dissenting).
I dissent and am of the opinion that a determination of defendant’s liability from this rather unique incident narrows to a question of proximate cause and is further distilled to a question of foreseeability. Such an issue is for a jury to determine based upon all the facts and circumstances developed at the trial. The jury in the instant case resolved that issue in favor of plaintiff. On this appeal, therefore, we must view the facts in the light most favorable to plaintiff and give him the benefit of every reasonable inference which may fairly be drawn from the evidence (Owen v Rochester-Penfield Bus Co., 304 NY 457; Lee v Lesniak, 40 AD2d 756). While it is necessary that the accident be one *437which the defendant must reasonably have foreseen, it is not required that he foresee the exact manner in which his negligence will result in injury, but merely that some injury will result therefrom (Williams v State of New York, 308 NY 548, 556). Here, the injuries resulted from a faulty power steering mechanism which the jury could reasonably conclude stemmed from defendant’s negligent maintenance of its truck. This being so, it is also reasonable to conclude that defendant should have foreseen that someone driving the truck with improper power steering might be injured.
Consequently, in my view, the judgments must be affirmed.
Main and Larkin, JJ., concur with Herlihy, J.; Koreman, P. J., dissents and votes to affirm in an opinion; Sweeney, J., dissents and votes to affirm in a separate opinion.
Judgments reversed, on the law, and complaints dismissed, without costs.